Citation Nr: 1042009	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  05-04 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for urethral 
obstruction with left hydronephrosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran had military service from June 1976 to June 1989.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  By that rating action, the RO, in part, denied 
entitlement to compensation under 38 U.S.C. § 1151 for urethral 
obstruction with left hydronephrosis.  The Veteran appealed the 
RO's April 2004 rating action to the Board. 

In August 2008, the Board remanded the claim to the RO for 
additional development, to include, but not limited to, 
scheduling the Veteran for a VA examination.  The case has 
returned to the Board for appellate consideration. 

The appeal is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

Prior to appellate consideration of the 1151 claim on appeal, the 
Board finds that additional development, in accordance with the 
directives below, is warranted.

In late January 2009 and pursuant to the Board's August 2008 
remand directives, the Veteran was scheduled for a VA 
genitourinary examination at the Columbia, South Carolina VA 
Medical Center (VAMC) in order to determine whether any 
additional disability (in terms of a kidney disorder) was caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA 
providers; or an event not reasonably foreseeable.  The Veteran 
failed to report for this examination.  In an October 2009 
statement to VA, the Veteran maintained that the above-cited VAMC 
had not informed him of the scheduled examination.  A review of 
the claims files reflects that while the RO had informed the 
Veteran that a VA facility closest to him would be contacting him 
regarding his scheduled VA examination, there is no written 
notification of the examination or the consequences surrounding 
his claim if he failed to report from the above-cited VAMC to 
him, as he has alleged.  Thus, is the Board's opinion that the 
Veteran should be provided another opportunity to report for a VA 
genitourinary examination by an appropriate physician in 
conjunction with the 1151 claim on appeal.  

In addition, the record contains VA outpatient treatment records, 
dated from November 2008 to June 2009, which have not been 
considered by the RO since issuance of a Supplemental Statement 
of the Case (SSOC) in October 2009. The Veteran has not waived 
initial consideration of the new evidence by the RO.  
38 C.F.R. § 20.1304(c)(2009).

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.	The RO/AMC must schedule the Veteran 
for a VA  examination, to be conducted 
by an appropriately qualified examiner, 
to determine the nature and etiology of 
any claimed kidney disorder. The 
following considerations will govern 
the examination:

a.	The examiner must review the 
claims files in conjunction with 
the examination.

b.	All tests and studies deemed 
necessary by the examiner should 
be performed.  Based on a review 
of the claims file and the 
clinical findings of the 
examination, the examiner must 
provide a diagnosis corresponding 
to the claimed kidney disorder. 

c.	The examiner must also offer an 
opinion as to whether any 
additional disability (in terms of 
a kidney disorder) was caused by 
carelessness, negligence, lack of 
proper skill, error in judgment, 
or a similar instance of fault on 
the part of VA providers; or an 
event not reasonably foreseeable.  
If the examiner finds that this 
disability was not due to an event 
not reasonably foreseeable, this 
conclusion must be discussed in 
the context of a November 2003 VA 
urologist's assessment of left 
"UCJ" obstruction of unknown 
etiology.  (See VA treatment 
report, dated November 10, 2003).  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.	After completion of the above 
development, the Veteran's 1151 claim 
should be readjudicated.  If the 
determination of the claim remains 
adverse to the Veteran, he and his 
representative should be furnished with 
a SSOC that addresses all evidence 
received after issuance of the October 
2009 SSOC and given an opportunity to 
respond.

The purpose of this remand is to assist the Veteran in the 
substantive development of his claim. The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
of the remanded issue.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board takes this opportunity to advise the Veteran that the 
conduct of the efforts as directed in this remand, as well as any 
other development deemed necessary, is needed for a comprehensive 
and correct adjudication of his 1151 claim.  His cooperation in 
VA's efforts to develop this claim, including reporting for the 
scheduled VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any scheduled 
examination may result in the denial of his 1151 claim.  38 
C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b)
(2006).


